961 A.2d 946 (2008)
In the Matter of Geoffrey A. REGAN.
No. 08-331-M.P.
Supreme Court of Rhode Island.
December 18, 2008.
David Curtin, Disciplinary Counsel.
John A. MacFadyen, Providence.

ORDER
On December 15, 2008, pursuant to Article III, Rule 14, of the Supreme Court Rules of Disciplinary Procedure, the respondent filed an affidavit with the Court's disciplinary board setting forth that he is aware he is the subject of an investigation of professional misconduct. The respondent's affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On December 16, 2008, disciplinary counsel filed the respondent's affidavit with the Court.
Upon review of the respondent's affidavit, we deem that an order disbarring the respondent is appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed, that the respondent be and he is hereby disbarred on consent from engaging in the practice of law.
It is further ordered that David D. Curtin, Chief Disciplinary Counsel, be appointed as special master to take possession of all the respondent's client files, at any location, to inventory them and to take whatever steps are necessary to protect the clients' interests.
Mr. Curtin is further empowered to enter upon the respondent's premises in order to effectuate this order.